I understand from the case that this was an agreement to refer under the ordinary form, and under the statute. If this were so, the agreement being made in court, and providing that the judgment on the report should be conclusive, there is nothing for the court to do but to enforce the agreement and order. If the reference was under the statute of 1874, it is expressly provided by the statute that judgment rendered upon the report shall be final and conclusive.
RAND, J., C. C., concurred.
Exceptions sustained.